                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 1 of 6



                                       1    ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                       2    GREENBERG TRAURIG, LLP
                                       3    10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                       4    Telephone: (702) 792-3773
                                       5    Facsimile: (702) 792-9002
                                            Email: swanise@gtlaw.com
                                       6    Counsel for Defendants
                                       7
                                       8                        IN THE UNITED STATES DISTRICT COURT

                                       9                               FOR THE DISTRICT OF NEVADA

                                       10   FRANCISCA T. SALAZAR, an individual,
                                                                                                 CASE NO. 2:19-cv-02225-RFB-BNW
                                       11
                                                                         Plaintiff,
                                       12
10845 Griffith Peak Drive, Suite 600




                                                     v.
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   C. R. BARD, INC., a New Jersey corporation;
                                            BARD PERIPHERAL VASCULAR, INC., an
                                       15   Arizona corporation, and DOES 1 through 10,
                                       16
                                                                          Defendants.
                                       17
                                       18
                                       19      STIPULATION AND [PROPOSED] ORDER TO CONTINUE STAY OF CASE
                                       20                                      (SECOND REQUEST)
                                       21           The Parties to the above-captioned matter hereby stipulate and jointly request this
                                       22   Court to stay this case through August 17, 2020, and extend any existing deadlines impacted
                                       23   by the stay to permit them to pursue negotiations of a global settlement of this and all cases
                                       24   filed by Plaintiff’s counsel in similar matters. For the past two months, the Parties have been
                                       25   working together cooperatively and diligently on settlement efforts. The Parties believe that
                                       26   a stay is necessary to conserve their resources and attention so that they may attempt to
                                       27   resolve this case and the claims of other plaintiffs represented by Plaintiff’s counsel.
                                       28   ///

                                                                                          -1-
                                            ACTIVE 51346077v1
                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 2 of 6



                                       1            Plaintiff’s counsel in this matter represents approximately 400 plaintiffs with cases
                                       2    proceeding in this and other courts across the country asserting similar claims against
                                       3    Defendants for injuries they contend arise out of their use of Defendants’ IVC filters.
                                       4    Plaintiff’s counsel was actively involved in IVC filter litigation against Defendants both prior
                                       5    to the formation of the MDL and in the MDL, including actively participating in the
                                       6    bellwether trials. Defendants have retained Chip Gaudreau as settlement counsel for their
                                       7    IVC filter cases; and Mr. Gaudreau has successfully resolved thousands of similar cases with
                                       8    other counsel representing similar plaintiffs. Thus, Defendants and counsel for Plaintiff are
                                       9    well experienced in the claims and issues in these cases in order to successfully negotiate the
                                       10   resolution of such cases.
                                       11           As a result, counsel for the Parties have had numerous discussions in an attempt to
                                       12   achieve a global settlement of the cases and claims of the plaintiffs represented by Plaintiff’s
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   counsel. Counsel for the Parties have been actively negotiating a potential settlement during
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   the past two months, including the exchange of extensive information, medical records, and
                                       15   medical imaging, to facilitate settlement discussions. Notwithstanding that fact and the
                                       16   Parties’ diligence in working cooperatively toward settlement, the process of collecting and
                                       17   reviewing medical records in hundreds of cases is taking longer than originally anticipated
                                       18   because of hospital delays resulting from COVID-19.
                                       19           The Parties have scheduled a mediation on August 15 and 16, 2020 with a mediator
                                       20   who has successfully mediated the settlement of numerous individual Bard IVC filter cases
                                       21   as well as several large “group” settlements of such cases. The Parties request a stay through
                                       22   August 17, 2020 to allow them to complete that process. As part of that process, the Parties
                                       23   and their counsel have agreed to “stand down” while they continue to pursue settlement
                                       24   discussions. Thus, the Parties stipulate and jointly request this Court to enter a stay of all
                                       25   discovery through and including August 17, 2020 and extend all pretrial deadlines in this
                                       26   case.
                                       27   ///
                                       28   ///

                                                                                          -2-
                                            ACTIVE 51346077v1
                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 3 of 6



                                       1            Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
                                       2    authority and discretion to manage its own docket, this Court has the authority to grant the
                                       3    requested stay. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a specified
                                       4    time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or
                                       5    any person from whom discovery is sought may move for a protective order in the court
                                       6    where the action is pending . . . The court may, for good cause, issue an order to protect a
                                       7    party or person from annoyance, embarrassment, oppression, or undue burden or expense.”).
                                       8            This Court therefore has broad discretion to stay proceedings as incidental to its power
                                       9    to control its own docket – particularly where, as here, a stay would promote judicial
                                       10   economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS 143300, at *4 (D. Nev.
                                       11   Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir. 1984))
                                       12   (“Whether to grant a stay is within the discretion of the court”); Lockyer v. Mirant Corp., 398
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary power to stay proceedings
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay
                                       15   proceedings is incidental to the power inherent in every court to control the disposition of the
                                       16   causes on its docket with economy of time and effort for itself, for counsel, and for
                                       17   litigants.”).
                                       18           Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with
                                       19   authority to limit the scope of discovery or control its sequence. Crawford-El v. Britton, 523
                                       20   U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with broad discretion to tailor discovery
                                       21   narrowly and to dictate the sequence of discovery.”)
                                       22           In deciding whether to stay proceedings, courts weigh the competing interests of the
                                       23   parties and the court.
                                       24           Among those competing interests are the possible damage which may result
                                                    from the granting of a stay, the hardship or inequity which a party may suffer
                                       25           in being required to go forward, and the orderly course of justice measured
                                       26           in terms of the simplifying or complicating of issues, proof, and questions of
                                                    law which could be expected to result from a stay.
                                       27
                                       28   ///

                                                                                          -3-
                                            ACTIVE 51346077v1
                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 4 of 6



                                       1    Lockyer, 398 F.3d at 1110 (citing Landis, 299 U.S. at 255). Facilitating the efforts of parties
                                       2    to resolve their disputes weighs in favor of granting a stay. In Coker v. Dowd, 2:13-cv-0994-
                                       3    JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D. Nev. July 8, 2013), the parties
                                       4    requested a 60-day stay to facilitate ongoing settlement negotiations and permit them to
                                       5    mediate global settlement.      The Court granted the stay, finding the parties would be
                                       6    prejudiced if required to move forward with discovery at that time and a stay would
                                       7    potentially prevent an unnecessary complication in the case. Id. at *3. Similarly, the Parties
                                       8    in the present case are engaged in ongoing global settlement negotiations with mediation
                                       9    scheduled on August 15 and 16, 2020.
                                       10           Thus, in order to facilitate settlement and conserve the resources of this Court and the
                                       11   Parties, the Parties stipulate and jointly request this Court to enter a stay of this case through
                                       12   August 17, 2020. The Parties further request that the Court extend the deadline for the
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   Defendants to file their responsive pleading, currently set for July 9, 2020, to August 31,
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   2020.
                                       15           IT IS STIPULATED AND AGREED BY THE PARTIES that all activity in this case
                                       16   shall continue to be stayed through and including August 17, 2020.
                                       17           IT IS FURTHER STIPULATED AND AGREED BY THE PARTIES that the
                                       18   deadline to file Defendants’ responsive pleading, currently set for July 9, 2020 should be
                                       19   continued to August 31, 2020.
                                       20   ///
                                       21   ///
                                       22   ///
                                       23   ///
                                       24   ///
                                       25   ///
                                       26   ///
                                       27   ///
                                       28   ///

                                                                                          -4-
                                            ACTIVE 51346077v1
                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 5 of 6



                                       1            Respectfully submitted this 8th day of July 2020.
                                       2            NETTLES MORRIS                                 GREENBERG TRAURIG, LLP
                                       3
                                       4     By: /s/ Brian D. Nettles                          By: /s/ Eric W. Swanis
                                                 BRIAN D. NETTLES, ESQ.                            ERIC W. SWANIS, ESQ.
                                       5         Nevada Bar No. 007462                             Nevada Bar No. 006840
                                                 1389 Galleria Drive                               10845 Griffith Peak Drive
                                       6
                                                 Suite 200                                         Suite 600
                                       7         Henderson, Nevada 89014                           Las Vegas, Nevada 89135
                                                 brian@nettlesmorris.com                           swanise@gtlaw.com
                                       8         Counsel for Plaintiff                             Counsel for Defendants
                                       9
                                       10                                             ORDER
                                       11           The Court, having reviewed the stipulation of the Parties, and good cause appearing
                                       12   therefore:
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13           IT IS HEREBY ORDERED ADJUDGED AND DECREED that all activity in this
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   case shall be stayed through and including August 17, 2020.
                                       15           IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                       16   deadline to file Defendants’ responsive pleading, currently set for July 9, 2020 should be
                                       17   continued to August 31, 2020.
                                       18
                                                                                           IT IS SO ORDERED.
                                       19
                                                                                           Dated this ____
                                                                                                       20th of July 2020.
                                       20
                                       21                                                 ________________________________
                                                                                           ___________________________________
                                                                                          RICHARD     F. BOULWARE, II
                                                                                           BRENDA WEKSLER
                                       22
                                                                                          UNITED    STATES
                                                                                           United States      DISTRICT
                                                                                                         Magistrate Judge JUDGE
                                       23
                                                                                          DATED this
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                         -5-
                                            ACTIVE 51346077v1
                                            Case 2:19-cv-02225-RFB-BNW Document 37 Filed 07/20/20 Page 6 of 6



                                       1                                   CERTIFICATE OF SERVICE
                                       2            I hereby certify that on July 8, 2020, I caused the foregoing document to be
                                       3    electronically filed with the Clerk of the Court using the CM/ECF system, which will send
                                       4    notification of such filing to the CM/ECF participants registered to receive such service.
                                       5
                                       6                                                               /s/ Evelyn Escobar-Gaddi
                                                                                                An employee of GREENBERG TRAURIG, LLP
                                       7
                                       8
                                       9
                                       10
                                       11
                                       12
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                         -6-
                                            ACTIVE 51346077v1
